DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation non-provisional application with a claim of priority to the parent application, now U.S. Patent No. 10,839,389, Application No. 15/277,351.
	Claim 1 – 20 are pending.  
	The claims are considered eligible under §101 as set forth below.  A rejection under §103 is explained below.  
	Objection to Claims 11 – 12:
	These claims are dependent on Claims 1 and 3, respectively.  Therefore, they are not “grouped” with their respective independent claims.  Such grouping is required if practicable, which would appear to be the case here.  See MPEP 608.01(m) which reads in pertinent part:  
	“All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.”
	Correction is required.
		
Claims Eligibility  – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Eligibility 
Claims 1 - 20 are eligible under 35 U.S.C. § 101 because the claimed invention is not directed to a judicial exception (i.e., an abstract idea) and it recites significantly more than an abstract idea.  Furthermore, this analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a method claim and therefore falls into the statutory category of a process.  Independent Claim 3 is also a method claim and falls into the statutory category of a process.   Claim 7 is a system claim that recites various computer components, such as a processor and storage medium.  This claim therefore falls into the category of “machine/manufacture.”  
C.	Explanation of Eligibility 
Claim 1 is illustrative of the eligibility of all claims.
Claim 1 is, for all intents and purposes, identical to a claim pending in the parent application which was found eligible.  Therefore, that same analysis applies here. 
Claim 1 recites the limitation “retrieving, by the data integration component, a set of core field values; validating, by the data integration component, the catalog update information using the retrieved set of core field values and pre-determined value comparison rules to determine whether the catalog update information meets the pre-determined value comparison rules.”  
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic “by the data integration component,” nothing in the claim element precludes the step from practically being performed in the mind. For example, a catalog worker could simply observe catalog update information as it becomes available and compare – in his or her mind – the information to the core values, fields, and formats required to insert the information into the catalog.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
However, Claim 1 also recites additional elements, such as “importing, by the data integration component, the catalog update information to the at least one staged catalog if the catalog update information is determined to meet the pre-determined criteria, wherein the step of importing comprises reducing the catalog update file to a delta file consisting essentially of delta information, and creating insert records based on the delta file for insert into the application database; and presenting, by the base procurement application, the catalog update delta information to an authorized buyer user of the procurement system and enabling the authorized buyer user to accept or reject the catalog update delta information.”  
These steps manipulate the data in a delta file and transform it into insert records for presentation – presumably in an interface – to the user for acceptance or rejection.  These steps are reminiscent of the database structure claimed in the Enfish decision.  Furthermore, these steps solve the technical problem, described in the specification at [0004] – [0007], of the difficulties of updating an electronic catalog when information is coming from many sources.  
Taking the claim as a whole and as an ordered combination, this claim integrates the abstract idea of Claim 1 into a practical application, specifically, an electronic catalog updating system which facilitates human review.   The claimed elements represent a specific improvement in catalog systems by ensuring that users are able to readily approve pricing updates.  
Accordingly, Claim 1 is not directed to an abstract idea and is therefore eligible.  A similar analysis of eligibility applies to the other independent which are virtually identical to Claim 1.  The various dependent claims are eligible by virtue of their dependency on eligible claims.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2005/0060324 to Johnson et al. (hereinafter “Johnson”) in view of U.S. Patent No. 7,797,271 to Bonneau et al.  (hereinafter “Bonneau”).

Johnson is in the same field of endeavor as the claimed invention – publishing electronic catalogs.  The title of this reference is:  “System and method for creation and maintenance of a rich content or content-centric electronic catalog,” and the Abstract reads as follows:
“A system and method are disclosed for transforming catalog data from multiple supplier sources to a standardized rich content catalog either by the suppliers themselves or by a third party using the system and method of the present invention. Incoming raw catalog data content is cleansed and normalized using an extensive knowledge base of patterns and incoming schemas are appended to the cleansed and normalized data. The resulting rich content catalogs are published for user browsing and data syndication. Users are administered to form groups for purposes of shopping, product pricing, and access authorization..”  (emphasis added) 
Thus, Johnson teaches a powerful automated means for publishing rich content in an e-catalog environment:
[0012] To meet these needs, the present invention incorporates a Portal which acts as the main “gateway” to a rich content support environment, where owners of catalog data can find all the functions and services required to author their rich content databases in a Web environment. This Portal has the capability of Syndicating rich content to virtually any eCommerce community, see FIG. 1. The present invention provides a comprehensive suite of integrated features, functions and services that enable buying and selling organizations to produce, manage, web-enable, and publish electronic catalogs in a manner that is synergistic with their business practices.

Moreover, in Johnson, incoming content is validated and approved, and moved through the publishing process in “stages.”  A “delta” report is prepared to easily illustrate the differences as compared to previous catalog content:
“[0035] Incoming content may be received in different electronic formats and file types. Incoming electronic files are imported and their file structure is mapped to the standard Rich Content+ Database Structure. This mapping process enables content coming from different sources to be handled in a consistent manner. The incoming items can be compared against existing catalog items for updates and appropriate actions can be taken based on the delta analysis report. The imported content is validated to eliminate errors and then made available for further processing.”  (emphasis added) 

“[0040] Incoming items are processed in stages in the system and method of the present invention. There are seven stages through which an item passes before it is available for publishing or syndication. These stages are:”  (emphasis added) 

The seven stages are then defined in detail, but for simplicity are illustrated as follows in Fig. 1:

    PNG
    media_image1.png
    644
    687
    media_image1.png
    Greyscale




Therefore, with regard to Claim 1, Johnson teaches:
1. A computer-implemented method for updating and managing hosted catalogs in a procurement system, the method comprising, under the control of one or more sub-systems configured with executable instructions, the following steps:  (See at least Abstract and Fig. 1 above.  The system of Johnson clearly “hosts” the catalogs – either by suppliers or third parties.  The purpose is to allow “users” to perform “shopping” which is procurement.)

(a) providing a procurement system running on one or more processors comprising an input store, a data integration component, an application database, a base procurement application, and at least one live catalog and at least one staged catalog, wherein both the at least one live catalog and the at least one staged catalog are hosted catalogs and staged catalog information and live catalog information are stored independently in the application database;  (See at least [0040] – [0047] which describe the seven stages, including importing content and integrating it into “staging” data areas for approval and validation, etc.)

(b) receiving a catalog update file to the input store, wherein the catalog update comprises catalog update information having attribute information of at least one new item or updated attribute information of at least one existing item, or both;   (See at least [0035] and [0068].)

(c) retrieving, by the data integration component, a set of core field values;  (See at least [0042] – [0044].)

(d) validating, by the data integration component, the catalog update information using the retrieved set of core field values and pre-determined value comparison rules to determine whether the catalog update information meets the pre-determined value comparison rules;  (See at least [0044] – [0047].)

(e) importing, by the data integration component, the catalog update information to the at least one staged catalog if the catalog update information is determined to meet the pre- determined criteria, wherein the step of importing comprises reducing the catalog update file to a delta file consisting essentially of delta information, and creating insert records based on the delta file for insert into the application database;  (See at least [0125] – [0126], wherein a delta analysis and delta report are considered to constitute the recited “delta file.”  This process of reviewing the delta report is considered to constitute the recited “staged catalog.”)

(f) presenting, by the base procurement application, the delta information to an authorized buyer user of the procurement system and enabling the authorized buyer user to accept or reject the delta information;  (See at least [0101] – [0104] which reads as follows:
“[0101] Administrators performing:
[0102] 1. Approval of the new content in the catalog,
[0103] 2. Approval of the new content in the Catalog and request further enhancement of the new content, and
[0104] 3. Deny approval of the new content in the catalog and request either required enhancements of the rejected new content.eVendor Portal”  (emphasis added) 

(g) receiving an indication of acceptance by the authorized buyer user; and 27BQS03-002 USPatent (See at least [0101] – [0104] above.)

(h) promoting, by the data integration component, the delta information from the at least one staged catalog to the at least one live catalog.  (See at least [0225] relating to final eligibility for publishing and “ready for shipping” status of the products advertised in the catalog.)

Therefore, Johnson appears to teach all of the essential elements of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Bonneau is cited for its teachings on rules relating to the publishing of an electronic catalog.
Bonneau is in the same field of endeavor as the claimed invention and Johnson.  The Abstract reads as follows:
“An arbitrary number of custom catalogs for an arbitrary number of customers can be published from a single database of seller catalog data. Custom browse hierarchies can be generated for each of the custom catalogs. The custom catalogs are subsets of the catalog database, and are generated in accordance with a set of rules that defines the scope of the content of the custom catalog. The rule sets define a series of sequential searches by which a subset of the product SKUs contained in the database are returned. A primary hierarchy is maintained that can have a scope coextensive with the primary database. Custom browse hierarchies can be pruned to render their scope approximately coextensive with each subset. The custom catalog subsets and the custom browse hierarchies are generated periodically through a virtual publication process.”  (emphasis added) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the staged e-catalog teachings of Johnson to add the rules-based generation of content for the catalog as taught by Bonneau.  The motivation to make this modification comes from Johnson.  As explained above in detail, It teaches the importance of extracting values from the incoming data and validating it for publication in the catalog.  Thus, it would greatly enhance the efficiency and accuracy of the system of Johnson to use the rules system of Bonneau.  

With regard to Claim 2, Johnson teaches wherein the procurement system further comprises a central catalog service component and wherein performance of steps (d) through (h) is coordinated by the central catalog service component.  (See at least Fig. 1 reproduced above – the catalog system of Johnson, in its entirety, is considered to constitute the recited “central catalog service.”  Further, [0003] teaches that the system of Johnson is an “integrated system.”)

With regard to Claim 3, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 4, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 5, Johnson teaches wherein the step of evaluating and determining is performed by a rules engine of the base procurement application.  (See at least [0117],  Further, [0003] teaches that the catalog system operates pursuant to “workflow rules,” which is considered to constitute the recited “rules engine.” Also, [0052] refers to this as a “workflow engine.”)

With regard to Claim 6, Johnson teaches wherein the rules engine is artificially intelligent.  (See at least [0129] and [0142], wherein a “voting algorithm is considered to constitute the recited “artificial intelligence.”)

With regard to Claim 7, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 8, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 9, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 10, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 11, Johnson teaches wherein the delta file is generated by the data integration component using a hashing procedure to compare data in the catalog update file with the data that then-exists in the hosted live catalog to determine which, if any, data is identical and therefore already present in the hosted live catalog.  
(See at least [0035] reproduced below:
” [0035] Incoming content may be received in different electronic formats and file types. Incoming electronic files are imported and their file structure is mapped to the standard Rich Content+ Database Structure. This mapping process enables content coming from different sources to be handled in a consistent manner. The incoming items can be compared against existing catalog items for updates and appropriate actions can be taken based on the delta analysis report. The imported content is validated to eliminate errors and then made available for further processing.”  (emphasis added) 

This mapping teaching of Johnson is considered to constitute the recited “hashing” procedure.  It allows for the same function – a comparison of incoming data against existing catalog data (i.e. a “delta” file).

With regard to Claim 12, this claim is essentially identical to Claim 11 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 11 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. publishing e-catalogs). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Action, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2002/0161672 to Banks et al.  This reference is relevant to the features of displaying updated catalog information.
	U.S. Patent No. 8,694,429 to Ballaro et al.  This reference is relevant to the features of a staging database.
	U.S. Patent Publication No. 2011/0258083 to Ren.  This reference is relevant to the features of a staged catalog.
	U.S. Patent Publication No. 2007/0162363 to Chollon et al.  This reference is relevant to the features of a staging table for an e-catalog.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

September 24, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691